Exhibit 10.7 SEVERANCE PROGRAM FOR MANAGEMENT COMMITTEE MEMBERS Purpose This severance program is designed to provide eligible executives with guidelines relative to the benefits they would receive upon an involuntary termination of employment for business reasons whether or not in connection with the occurrence of a Change in Control in order to allow for equitable, objective and uniform treatment of similar situations. Key Elements This severance program is composed of the following key elements which will be offered in whole or in part by Domtar Corporation or its subsidiaries (the “Corporation”), depending on each situation: •Severance allowance; •Maintenance of medical and dental benefits; •Outplacement services. Any entitlement to payments or benefits other than those specifically addressed in this severance policy shall be determined in accordance with the applicable plan or policy.
